Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Correct NOA will correct the examiner comments on PTOL-37 mailed on 12/03/2021
	
1.	In response to the Office Action dated on 10/08/2021, applicant(s) amend the application as follow:
Claims amended: 1, 3, 4, 9 and 11
Claims canceled: none
Claim newly added: none
Claims pending: 1-16

Priority
2. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Allowable Subject Matter
3.	 Claims 1-16 are allowed over the prior art made of records.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 3, 9 and 11, examiner agreed with applicant argument filed on 10/08/2020 “... the plurality of partial timeline indexes are thus used for partitioning database tables—and not for “determining a second storage location that is stored in a first storage location in the location index table...”
Dependent claims 2, 4-8, 10 and 12-16 are allowed under the same reason as to claims 1, 3, 9 and 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner




/BAOQUOC N TO/            Primary Examiner, Art Unit 2154